Citation Nr: 1242347	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for a chronic left knee condition to include as secondary to service connected bilateral pes planus.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 3, 1998 to March 9, 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, granted the Veteran's claim for service connection for bilateral pes planus and assigned an initial 10 percent rating.  This rating decision also denied her claim for service connection for a left knee condition.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeals.

The Veteran withdrew her request for a hearing in August 2012.

The issues of entitlement to a TDIU based upon service connected bilateral pes planus as well as service connection for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's bilateral pes planus manifested as a medial arch that collapsed and one instance of calluses on her heels, first metatarsal area and second metatarsal area with subjective complaints of foot and heel pain that were not relieved by orthotics; the record was negative for marked pronation or abduction, indication of swelling on use, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasms of the tendo achillis on manipulation, swelling on use or characteristic callosities.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5276-5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The instant appeal with regard arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, Tricare treatment records, Social Security Administration (SSA) records, various private treatment records and the VA examination reports.  The Veteran has not alleged that her bilateral pes planus has worsened since her last VA examination.  The Board notes that neither the November 2005 VA examiner nor the February 2009 VA examiner indicated that they reviewed the Veteran's claims file.  However, the examiners took a medical history and performed a physical examination.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Bilateral acquired flatfoot that was moderate with a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 30 percent rating.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5276. 

A moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5284.

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R.§ 4.71a, 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 30 percent rating.  Bilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5278.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Pes Planus Claim

A January 2005 VA treatment note indicated that the Veteran has had multiple custom and over-the-counter orthotics in the past which provided no relief for her symptoms.    Physical examination revealed low arches bilaterally.  These arches collapsed with pain to palpation over the medial band of the plantar fascia.

A March 2005 VA treatment note reflected the Veteran's reports of a sharp shooting pain along her bunion deformities in both feet as well as soreness at the bottom of both heels which was aggravated with standing and walking for periods over one hour.  She rated this pain as "8/10."  Swelling due to standing and walking at work was reported.  Numerous over-the-counter and custom made orthotic devices were noted to have been used but such treatment did not help in decreasing her foot pain.  Physical examination revealed pain with palpation to the bony prominence at the first metatarsophalangeal joint and medial ankle bilaterally with no pain to both heels.  There was decreased medial longitudinal arch height bilaterally.  The Veteran's feet were cast for dress orthotic devices.

A July 2005 VA joints examination reflected the Veteran's reports of continued foot pain with spasms, swelling, fatigability and lack of endurance.  Redness was denied.  Her symptoms were reported to be mild at rest and she had severe pain while standing and walking.  Flare-ups consisting of severe pain were reported to last about one week, were caused by walking or standing and were relieved by medication, non-weight bearing and foot soaks.  Such flare-ups resulted in additional limitation of motion and functional impairments and there were times when she could not walk due to numbness in digits one through four of the right foot.  She used medication for these symptoms and it was effective.  

Physical examination conducted by the July 2005 VA examiner revealed tenderness to the plantar and dorsal aspect of the left lateral area as well as moderate tenderness on palpation of the Veteran's Achilles tendon.  Examination was negative for calluses of the feet, abnormal shoe pattern, skin changes, vascular changes, hammertoes, high arches, clawfoot or other active or passive deformity except flat feet or malalignment of the Achilles tendon.  There was no degree of valgus correctable by manipulation and palpation of the forefoot produced no pain.  There were flat arches in the midfoot without tenderness and a hallux valgus angulation of 30 degrees on the right and 15 degrees on the left.  The Veteran was unable to do a squat, perform supination/pronation or rise on the heels or toes due to foot pain.  An accompanying foot X-ray revealed moderate hallux valgus deformities with mild medial dursitis, pes planus and mild flexion deformities of the distal interphalangeal joints of the fourth ventricles.  

An August 2005 VA post-operative note indicated that the Veteran underwent an Austin bunionectomy to the right metatarsophalangeal joint due to a right foot hallux abductovalgus.

A November 2005 VA podiatry examination reflected the Veteran's reports of daily stabbing bilateral foot pain that was rated as "10/10" and resulted in a 60 percent functional loss.  This pain was caused by walking greater than 10 to 15 minutes or climbing five or six stairs.  She reported being able to perform almost no activity at all for one to two days until such pain resolved and her symptoms were treated with medication.  Weakness, stiffness, swelling, heat or fatigability were denied but there was some intermittent redness.  She reported using braces that were "some" help and inserts which helped but denied using corrective shoes or canes.  Despite undergoing bunion surgery four months ago, she continued to report severe pain.

Physical examination conducted by the November 2005 VA examiner revealed calluses on the Veteran's heels as well as the first and second metatarsal areas bilaterally.  There was no heat, redness, warmth, swelling or tenderness found in the left foot.  There was some right foot swelling of the lateral malleolar area and first metatarsal area.  The Veteran ambulated with a limp off of her right leg due to pain associated with her recent surgery.  There was no abnormal shoe wear, hammertoes, high arches, forefoot malalignment or midfoot malalignment.  The Achilles tendon had a 30 degrees valgus and could not be aligned due to pain.  Standing, supination and pronation were normal.  She was not able to squat due to her right foot while rising on the toes and heels could not be done.  Hallux valgus was 30 degrees on the right and 15 degrees on the left.  An accompanying right foot X-ray revealed a status-post bunionectomy by osteotomy of the right distal first metatarsal neck.  

A December 2005 Tricare treatment note indicated that the Veteran had custom arch supports and low arches.  There was tenderness to palpation of the bilateral plantar fascia on physical examination.  She was noted to have a waddle type lazy gait.

A December 2006 VA treatment note contained the Veteran's reports of heel pain, with the left worse than the right, particularly on the first step in the morning.  She used custom orthotics with added padding to the heels, which was reported to have helped.  Physical examination found low arches bilaterally with mild pain to direct palpation over the left Achilles tendon at insertion and to the plantar medial calcaneal tubercle.  A foam pad was dispensed and fabricated for the left foot.

A February 2007 VA podiatry examination reflected the Veteran's reports of numbness around the second toe of the right foot which began about eight weeks after having a bunionectomy as well as pain to the right heel at the site where the bunion was removed.  She reported flare-ups of joint disease that occurred weekly or less often and were precipitated by prolonged standing.  She was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  Physical examination found the loss of sensation to the second toe of the right foot.  Examination was negative for painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy in the foot or other foot deformity.  Gait was noted to be appropriate with no waddling or limping.

A June 2007 VA treatment note indicated that there was mild tenderness over the extensor longus tendon.

An August 2007 VA left foot X-ray revealed pes planus, mild plantar spurring and a hallux valgus deformity without significant osseous, articular or soft tissue abnormalities.

An August 2007 VA post-operative note indicated that the Veteran underwent a Austin bunionectomy of the left foot due to a bunion on the first metatarsophalangeal.

An October 2007 VA treatment note indicated that there was pain on palpation to the area of the osteotomy site but no pain on palpation of the Achilles tendon.

A February 2009 VA podiatry examination reflected the Veteran's reports of sharp pain in the bottoms and sides of her feet, mostly the medial aspect around the ankle, which was worse in the morning.  Others symptoms included stiffness and swelling.  She reported being hardly able to stand in the morning but it improved "after a while."  Her pain worsened with excess standing and walking.  The use of special braces, special shoes, a cane or crutches were denied.  She did use a light splint for the left foot and her podiatrist was planning on providing her with custom orthotics.  Physical examination revealed a moderate amount of tenderness at the plantar aspects of both feet, the heels and the ankles.  She was unable walk on her toes or heels due to foot and ankle pain.

The Veteran's bilateral pes planus manifested as subjective complaints of foot and heel pain that were not relieved by orthotics.  Examinations consistently found that the medial arch collapsed bilaterally.  Although tenderness was found in various areas, including the plantar fascia, this tenderness was not found to be extreme on examination.  A November 2005 VA examiner found calluses on the Veteran's heels and first and second metatarsal areas; examinations conducted prior to and after this examination were negative for calluses.  Examinations have otherwise been negative for a marked deformity such as pronation or abduction, indication of swelling on use, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The clinical evidence is negative for, and the Veteran has not alleged, acquired pes cavus and malunion or nonunion of the tarsal or metatarsal bones which would warrant a higher rating under an alternative diagnostic code.  A foot injury other than bilateral flat foot and bilateral hallux valgus was not demonstrated on examination, and her symptoms of pain, swelling, tenderness and a collapsing medial arch more closely define a moderate bilateral foot impairment, at worst, due to the service-connected bilateral flat foot deformity.
  
Overall, the manifestations due to bilateral pes planus do not more nearly approximate moderately severe disability on the basis of functional impairment or anatomical deformity involving the entire foot.  A rating in excess of 10 percent based upon the diagnostic criteria for a foot disability is therefore not warranted.  38 C.F.R. § 4.71a, 5276-5284.

The Board notes that the Veteran has been rated separately for her bilateral hallux valgus, status-post bunionectomy, including nontender scarring, and that the assigned rating is not currently on appeal.  The Board therefore does not have jurisdiction over that issue and a higher rating  on that issue is not for consideration in the instant appeal.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's bilateral pes planus manifested as a medial arch that collapsed with subjective complaints of foot and heel pain that were not relieved by orthotics.  There were no reported symptoms outside of the rating schedule. The Veteran has not been employed during the course of the appeal and therefore marked interference with employment has therefore not been demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

TDIU Due to Service Connected Bilateral Pes Planus Claim

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

A review of the Veteran's claims file indicates that she was found to be eligible for VA Vocational Rehabilitation in May 2006.  A May 2009 letter from VA's Vocational Rehabilitation indicated that the Veteran's employment was found to be not reasonably feasible and that she demonstrated impairments to employment; the specific disability or disabilities which resulted in these findings were not identified.  The Board administratively requested the Veteran's Vocational Rehabilitation file from the RO on several occasions but did not receive a response.  As this Vocational Rehabilitation file is necessary to properly adjudicate the Veteran's TDIU claim, the Board must remand this matter to the RO to obtain these records.




Service Connection for Left Knee Condition Claim

The Veteran has alleged that her service connected bilateral pes planus caused or aggravated her left knee condition.  A July 2005 VA examiner opined that he could not state whether the Veteran's left knee condition was secondary to her pes planus without resorting to mere speculation due to the absence of radiological evidence of a left knee abnormality and excessive weight.  When an examiner reports that he or she is unable to offer an opinion without resort to speculation, the opinion is inadequate unless the examiner offers a rationale for the inability to offer an opinion and reports whether there is additional information that would permit the opinion to be made, or whether the inability is the result of limits to current medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The July 2005 VA examiner did not indicate whether there was any additional information that would permit the opinion to be made or whether the inability is the result of limits to current medical knowledge and is unlikely to withstand judicial scrutiny.  A new VA opinion, or an addendum of the July 2005 opinion, is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's Vocational Rehabilitation file and associate it with the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.
  
2.  The RO/AMC should obtain an addendum to the July 2005 opinion, if possible, or refer this claim to a VA physician with appropriate expertise to review and provide an opinion as to the nature and etiology of the Veteran's left knee condition.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has had a left knee condition at any time since August 2004?  If so, please specify the diagnosis or diagnoses.

b)  For any diagnosed left knee condition is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's period of active duty service from February 1998 to March 1998 ; or, was any such disorder caused by any incident or event that occurred during her period of service, including service connected bilateral pes planus?  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


